Ross, J. (dissenting).
In this landlord-tenant action, the 16 named tenants assert 12 causes of action against their landlord. A majority of this court holds that the complaint asserts a cause of action for the intentional infliction of severe emotional distress. A reading of the complaint leads me to conclude otherwise. These pleadings are fatally flawed in that they fail to allege conduct so outrageous or atrocious as to transcend all bounds of decency. The rule has been stated: “One who by extreme and outrageous conduct intentionally or recklessly causes severe emotional distress to another is subject to liability for such emotional distress” (Restatement, Torts 2d, § 46, subd [1]). Liability will only attach where the complained of actions are “so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious” (see comment d). (See, also, Fischer v Maloney, 43 NY2d 553.) The complaint now before this court merely contains vague and general allegations of a course of conduct engaged in by the defendants. There is no delineation of that type of severe conduct which forms the predicate for liability. Since this element is lacking the plaintiffs should be afforded the opportunity to replead their cause of action, if so desired. Accordingly, I would affirm the order appealed from without prejudice to plaintiffs’ repleading their cause of action.